Hall, Judge.
The trial court did not err in granting summary judgment for the defendant on the plaintiff’s claim (action for fraud and deceit by the purchaser of an automobile) and summary judgment for the defendant on its counterclaim (action by dealer for the alleged balance due on the conditional-sale contract). The evidence presented by the defendant pierced the allegations of the plaintiff’s petition. The evidence presented by the plaintiff and in the record before the trial court was not equivalent to that in Central Chevrolet, Inc. v. Register, 116 Ga. App. 598 (158 SE2d 270), cited by the plaintiff, and. was insufficient to rebut the evidence presented by the defendant. The evidence created no genuine issue of fact as to the defendant’s counterclaim. Crutcher v. Crawford Land Co., 220 Ga. 298, 302 (138 SE2d 580); General Gas Corp. v. Carn, 103 Ga. App. 542, 545 (120 SE2d 156); Brawner v. Martin & Jones Produce Co., 116 Ga. App. 324 (157 SE2d 514).

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.

John D. Edge, for appellant.
Rogers, Magruder & Hoyt, Robert M. Brinson, for appellee.